Citation Nr: 0611389	
Decision Date: 04/20/06    Archive Date: 04/26/06

DOCKET NO.  03-13 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to a rating in excess of 50 percent for a major 
depressive disorder with post-traumatic stress disorder 
(PTSD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant
Husband of the veteran, [redacted]
Sexual Trauma Counselor, Madeline L. Tobias, M.S., R.N., C.S.


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The veteran served on active duty from July 1983 to May 1984 
and from April 1988 to July 1992.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the White River 
Junction, Vermont Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In March 2004, the Board remanded the matter on appeal to the 
RO for additional development.  In addition, the Board 
referred to the RO the issue of entitlement to a total 
disability evaluation due to individual unemployability 
(TDIU).  In May 2005, the RO issued a supplemental statement 
of the case in which it continued the denial of the 
appellant's claim for a higher disability rating.  The RO has 
yet, however, to develop or adjudicate the claim for a TDIU.  
As such, and in light of the Board's granting of a 70 percent 
evaluation for major depressive disorder with PTSD herein, 
the issue is once again referred to the RO for appropriate 
development.  

Finally, in March 2006, the appellant submitted additional 
evidence to the Board.  The evidence was accompanied by a 
waiver of initial RO review of such evidence.  See generally, 
38 C.F.R. § 20.1304.  

FINDING OF FACT

Service-connected major depressive disorder with PTSD is 
manifested by panic attacks, poor concentration, difficulty 
in adapting to stressful circumstances, nightmares, mistrust, 
isolation, paranoia, and difficulty with male supervisors.  

CONCLUSION OF LAW

The criteria for a 70 percent rating for a major depressive 
disorder with PTSD have been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1-4.14, 4.125-4.130, Diagnostic Code 9411 
(2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Initially, the Board must consider whether VA has complied 
with relevant law and regulation concerning the duties to 
notify and assist an appellant in the development of their 
claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2005).  

In this matter, VA has substantially complied with the duty 
to assist and the duty to notify provisions under applicable 
law and regulations.  In a December 2001 letter, the RO 
advised the appellant of what evidence, if any, was necessary 
to substantiate her claim and it indicated which portion of 
that evidence the appellant was responsible for sending to VA 
and which portion of that evidence VA would attempt to obtain 
on behalf of the appellant.  She was advised to identify any 
evidence showing that her service-connected psychiatric 
disability had gotten worse.  She was advised to submit any 
evidence in support of the claim.  Finally, the letter 
advised the veteran of the evidence it had received in 
connection with the claim.  

In addition, it appears that all necessary development has 
been completed.  The veteran identified VA outpatient 
treatment records in connection with the claim.  The RO has 
obtained the treatment records.  In addition, the veteran has 
submitted various records from the Vet Center.  She was 
afforded VA examinations, as described in greater detail 
below.  Moreover, she was afforded an opportunity to set 
forth her contentions during the hearing in July 2003.  

Significantly, neither the veteran nor her representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  
Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

While the notice letter adequately notified the veteran 
pertaining to her claim for an increased rating, there was no 
mention in the letter as it pertained to the criteria for an 
assignment of an effective date based on a grant of an 
increased rating.  In the discussion below, the Board has 
granted an increased rating to 70 percent for the service-
connected major depressive disorder with PTSD.  The agency of 
original jurisdiction will be responsible for addressing any 
VCAA notice defect with respect to the effective date element 
when effectuating the award.  Therefore, the Board finds that 
the veteran has not been prejudiced in the Board's favorable 
adjudication of his appeal.  See Dingess v. Nicholson, No. 
01-1917 (U.S. Vet. App. March 3, 2006) (Hartman, No. 02-1506)


Analysis

In an October 1993 decision, the RO granted service 
connection for a major depressive disorder.  An initial 30 
percent evaluation was assigned.  A rating decision in June 
1996 denied an evaluation in excess of 30 percent for major 
depressive disorder, and denied entitlement to service 
connection for PTSD.  

In July 2001, the veteran requested reevaluation of her 
service-connected psychiatric disability.  Effective since 
January 17, 2001, the veteran is in receipt of a 50 percent 
evaluation for major depressive disorder to now include PTSD.  
The appellant, contends that a 70 percent evaluation or 
greater is warranted for the service-connected disability.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R.  § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally, 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, 
where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Mental disorders are evaluated based on the level of 
occupational and social impairment and the presence or 
absence of symptoms that decrease work efficiency and the 
ability to perform occupational tasks.  See 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2005).  

Under the General Rating Formula for rating psychiatric 
disorders other than eating disorders, a 50 percent rating is 
assigned for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect, circumstantial, circumlocutory, or 
stereotyped speech, panic attacks more than once a week, 
difficulty in understanding complex commands, impairment of 
short- and long-term memory, impaired judgment or abstract 
thinking, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating is assignable where the veteran 
demonstrates occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation, obsessional rituals which interfere 
with routine activities, intermittently illogical, obscure, 
or irrelevant speech, near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively, impaired impulse control 
(such as unprovoked irritability with periods of violence), 
spatial disorientation, neglect of personal appearance and 
hygiene, difficulty in adapting to stressful circumstances 
(including work or a work-like setting), and an inability to 
establish and maintain effective relationships.  Id.

A 100 percent rating is assignable where the veteran has 
total occupational and social impairment, due to such 
symptoms as gross impairment in thought process or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, a persistent danger of 
hurting himself or others, an intermittent inability to 
perform the activities of daily living (including maintenance 
of minimum personal hygiene), disorientation as to time or 
place, and memory loss for the names of close relatives, the 
veteran's own occupation, or his own name.  Id.  

Upon review of all of the evidence of record the Board finds 
that the appellant's major depressive disorder with PTSD more 
nearly approximates the criteria for a 70 percent evaluation 
under Diagnostic Code 9411.  In this respect, the Board 
acknowledges that the veteran's psychiatric disability is not 
manifested by impaired thought processes, delusions or 
hallucinations, suicidal or ideation, or grossly 
inappropriate behavior.  She consistently demonstrates, 
however, occupational and social impairment due to depressed 
mood, panic attacks, difficulty in adapting to stressful 
circumstances, and difficulty with male supervisors.  

During the most recent VA examination in May 2004, the 
examiner opined that her difficulty in maintaining employment 
was not due to a cognitive disorder, but rather due to 
reexperiencing, isolation and avoidance, and hyperarousal.  
In this respect, she endorsed a vague sense of paranoia and 
felt unsafe.  She avoided social situations, had poor 
concentration, and was hypervigilant.  Due to instances of 
sexual abuse during her military career she had a distrust of 
men, especially those in employment supervisory roles.  

With respect to her paranoia, the veteran testified that she 
had a security system, a camera recording system, and trained 
attack dogs.  In addition, she often carried a gun to answer 
the front door, and kept several guns strategically located 
about her home.  

The veteran's treating VA physician stated in a letter in 
September 2002 that she continued to suffer from symptoms 
including panic, nightmares, intrusion, and flashbacks.  In 
addition, her stress tolerance was limited, and had made it 
difficult for her to maintain employment.  

The veteran's treating Vet Center counselor, in a February 
2002 letter, opined that due to the sexual assault in the 
military, the veteran had nightmares, intrusive thoughts, and 
intense psychological distress when encountering men with 
similar bearing and attitude.  

In sum, the veteran's major depressive disorder and PTSD 
symptomatology is manifested by panic, depression, 
nightmares, reexperiencing, mistrust, isolation, and 
difficulty in adapting to stressful circumstances.  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.  See also 38 C.F.R. § 4.3.  In this 
matter, the veteran has psychiatric symptomatology consistent 
with both the 50 and the 70 percent evaluation under 
Diagnostic Code 9411.  Given that, and affording the veteran 
the benefit of the doubt on the question of the severity of 
the disability under consideration, the Board finds that a 70 
percent evaluation is warranted.  

In reaching this conclusion, the Board also has considered, 
as a final point, whether the evidence supports a 100 percent 
evaluation.  However, as noted above, the service-connected 
psychiatric disability is not shown to result in total 
occupational impairment due to symptoms such as gross 
impairment in thought process or communication, persistent 
delusions or hallucinations, grossly inappropriate behavior, 
or other criteria necessary for a 100 percent evaluation.  




ORDER

A 70 percent rating for major depressive disorder with PTSD 
is granted, subject to the law and regulations governing the 
payment of monetary benefits.  



____________________________________________
K. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


